DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the nozzle in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding Claim 1:
	Claim 1 recites elements directed to an abstract idea, including the steps of collecting pressure values and the calculation of volume from the pressure values. The claim also recites additional elements including the steps of controlling valves, connecting piping elements, etc. The claim as a whole appears directed to significantly more than the abstract idea because the abstract idea is integrated into a practical application of controlling a particular arrangement of elements.

Regarding Claim 9:
	Claim 9 is directed to a system carrying out the method of claim 1 and is patent eligible for the same reasons as claim 1 above.

Regarding Claim 10:
Claim 10 is directed to a medium storing instructions to carry out the method of claim 1 and would not be rejected as directed to an abstract idea without significantly more for the same reasons as above for claim 1.

Claim 10 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1345, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a connecting module, a first pressure value obtaining module, a second pressure value obtaining module, a third pressure value obtaining module, and a volume and pressure calculating module in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Gil (US 20140174152 A1) in view of Kountz (US 20050178463 A1) in further view of Yamaguchi (US 20190301678 A1).
Regarding Claim 1:
Gil discloses a method for calculating a volume of a compressed gas storage vessel (Absract), the method comprising:
The gas dispenser comprising a hose (8, Figure 2) and a test vessel (7, Figure 2) with known volume and initial pressure (Paragraph 2), and in an initial state, the first valve (9, Figure 2) is in a closed state (Paragraph [0030]);
opening the first valve (9, Figure 2) so that the first vessel is in communication with the compressed gas storage system (11, Figure 2), detecting a first pressure value when a pressure equilibrium state is reached between the vessel, the hose, and the compressed gas storage system, and then closing the first valve (Paragraph [0030]);
calculating the volume of the compressed gas storage system, and a pressure value of the compressed gas storage system in the initial state according to the volumes and initial pressures of the first vessels, the first pressure value and the second pressure value (Paragraphs [0041-0043] and [0069]).
	Gil does not disclose:
The three test vessels being in communication with the compressed gas storage system via the hose, wherein the three test vessels include a first vessel, a second vessel, and a third vessel, wherein the first vessel is in communication with the hose via a first valve, the second vessel is in communication with the hose via a second valve, the third vessel is in communication with the hose via a third valve, and in an initial state, the first valve, the second valve, and the third valve are in a closed state;
opening the second valve so that the second vessel is in communication with the compressed gas storage system, detecting a second pressure value when a pressure equilibrium state is reached between the second vessel, the hose, and the compressed gas storage system, and
then closing the second valve;
opening the third valve so that the third vessel is in communication with the compressed gas storage system, and detecting a third pressure value when a pressure equilibrium state is reached between the third vessel, the hose, and the compressed gas storage system; and
calculating the volume of the compressed gas storage system, a volume of the hose, and a pressure value of the compressed gas storage system in the initial state according to the volumes and initial pressures of the first, second and third vessels, the first pressure value, the second pressure value, and the third pressure value.
	Kountz teaches a method for quick filling a vehicle hydrogen storage vessel comprising:
Establishing a connection between the compressed gas storage system (21, Figure 1) and a gas dispenser (16, Figure 1), the gas dispenser comprising a hose (19, Figure 1), the at least three test vessels being in communication with the compressed gas storage system (Paragraph [0022]) via the hose (19, Figure 1), wherein the three test vessels include a first vessel, a second vessel, and a third vessel (Paragraph [0022], there are multiple vessels), wherein the first vessel is in communication with the hose (19, Figure 1) via a first valve (CV1, Figure 1), the second vessel is in communication with the hose (19, Figure 1) via a second valve (CV2, Figure 1), the third vessel is in communication with the hose (19, Figure 1) via a third valve (CV3, Figure 1);
opening the second valve so that the second vessel is in communication with the compressed gas storage system (Paragraph [0038]), detecting a second pressure value when a pressure equilibrium state is reached between the second vessel, the hose, and the compressed gas storage system, and
then closing the second valve;
opening the third valve so that the third vessel is in communication with the compressed gas storage system (Paragraph [0038]), and detecting a third pressure value when a pressure equilibrium state is reached between the third vessel, the hose, and the compressed gas storage system; and
calculating the volume of the compressed gas storage system, and a pressure value of the compressed gas storage system in the initial state according to the volumes and initial pressures of the first, second and third vessels, the first pressure value, the second pressure value, and the third pressure value (Paragraph [0014]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gil to include establishing a connection between the compressed gas storage system, a hose, at least three test vessels, the first valve, the second valve, the third valve, opening the second valve, and opening a third valve as taught by Kountz with the motivation to cascade fill the vehicle tank to determine its vessel capacity. 
It also would have been obvious to a person having ordinary skill in the art that the second and third valves are closed in the initial state as seen in Gil. 
Additionally, the limitations “detecting a third pressure value when a pressure equilibrium state is reached between the third vessel, the hose, and the compressed gas storage system” and “detecting a third pressure value when a pressure equilibrium state is reached between the third vessel, the hose, and the compressed gas storage system” are considered as contingent limitations (See MPEP 2111.04 II). The steps do not occur unless the condition is met. In this case the steps of detecting a pressure and closing of a valve do not occur unless the valve is opened. 
	Gil and Kountz do not teach:
		The volume of the hose. 
	Yamaguchi teaches a gas filling method that has:
The volume of the hose (Paragraph [0069]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gil and Kountz to include volume of the hose as taught by Yamaguchi with the motivation to determine the volume of various sized tanks.  

Regarding Claim 2:
Gil discloses:
Wherein the compressed gas comprises one of gaseous hydrogen (Paragraph [0018]), vaporized liquid hydrogen, natural gas, vaporized liquefied natural gas, and gaseous propane.

Regarding Claim 3:
Gil disclose:
	A valve (9, Figure 2) on the hose (8, Figure 2) and a nozzle (10, Figure 2).
Gil and Yamaguchi do not teach:
Wherein the gas dispenser further comprises a nozzle and a control valve, wherein the hose is in communication with the compressed gas storage system via the nozzle, and the control valve is provided on the hose.
Kountz teaches:
Wherein the gas dispenser (16, Figure 1) further comprises a nozzle (Paragraph [0023]) and a control valve (18, Figure 1), wherein the hose is in communication with the compressed gas storage system via the nozzle (Paragraph [0023]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gil and Yamaguchi to include the gas dispenser further comprises a nozzle and a control valve and wherein the hose is in communication with the compressed gas storage system via the nozzle as taught by Kountz with the motivation to have a control valve isolate the gas supply from the vehicle. 

Regarding Claim 9:
See Claim 1 Rejection above. 
Gil discloses:
A computer device (14, Figure 2) comprising a memory and a processor (Paragraphs [0022] and [0101]).
	Gil and Yamaguchi do not teach:
A computer device comprising a memory and a processor, the memory having a computer {YUHONG-20032-USPT/01211793v1127program stored therein, wherein the computer program, when executed by the processor, implements steps of the method according to claim 1.
	Kountz teaches:
A computer device comprising a memory and a processor (Paragraph [0021], the computer device has a microprocessor), the memory having a computer {YUHONG-20032-USPT/01211793v1127program stored therein, wherein the computer program, when executed by the processor (Paragraph [0022]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gil and Yamaguchi to include a computer device comprising a memory and a processor, the memory having a computer {YUHONG-20032-USPT/01211793v1127program stored therein, wherein the computer program, when executed by the processor as taught by Kountz with the motivation to have a control the fueling of a vehicle. 

Regarding Claim 10:
See Claim 1 Rejection above. 
Gil discloses:
A computer device (14, Figure 2) comprising a memory and a processor (Paragraphs [0022] and [0101]).
	Gil and Yamaguchi do not teach:
A computer-readable storage medium having a computer program stored thereon, wherein the computer program, when executed by a processor, implements steps of the method according to claim 1.
	Kountz teaches:
A computer-readable storage medium having a computer program stored thereon, wherein the computer program, when executed by a processor (Paragraphs [0021-0022]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gil and Yamaguchi to include a computer-readable storage medium having a computer program stored thereon, wherein the computer program, when executed by a processor as taught by Kountz with the motivation to have a control the fueling of a vehicle. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gil in view of Kountz in further view of Yamaguchi, Manousiouthakis (US 20180259127 A1), and Yamashita (US 20040123898 A1). 
Regarding Claim 4:
Gil discloses:
	The initial pressure in the first vessel (7, Figure 2). 
Gil and Yamaguchi do not teach:
Wherein the initial pressure of the first vessel, the initial pressure of the second vessel, and the initial pressure of the third vessel are configured such that:
the initial pressure of the first vessel, the initial pressure of the second vessel, and the initial pressure of the third vessel are equal;
alternatively, the initial pressure of the first vessel, the initial pressure of the second vessel, and the initial pressure of the third vessel are not equal; and wherein 
the volume of the first vessel, the volume of the second vessel, and the volume of the third vessel are configured such that:
the volume of the first vessel, the volume of the second vessel, and the volume of the third vessel are equal;
alternatively, the volume of the first vessel, the volume of the second vessel, and the volume of the third vessel are not equal.
	Kountz teaches:
		At least three vessels (Paragraph [0022]).
Gil, Kountz, and Yamaguchi do not teach:
Wherein the initial pressure of the first vessel, the initial pressure of the second vessel, and the initial pressure of the third vessel are configured such that:
the initial pressure of the first vessel, the initial pressure of the second vessel, and the initial pressure of the third vessel are equal;
alternatively, the initial pressure of the first vessel, the initial pressure of the second vessel, and the initial pressure of the third vessel are not equal; and wherein 
the volume of the first vessel, the volume of the second vessel, and the volume of the third vessel are configured such that:
the volume of the first vessel, the volume of the second vessel, and the volume of the third vessel are equal;
alternatively, the volume of the first vessel, the volume of the second vessel, and the volume of the third vessel are not equal.
	Manousiouthakis teaches a gas fueling station comprising:
Wherein the initial pressure of the first vessel, the initial pressure of the second vessel, and the initial pressure of the third vessel are configured such that:
alternatively, the initial pressure of the first vessel, the initial pressure of the second vessel, and the initial pressure of the third vessel are not equal (Paragraph [0070], the station tanks are filled to different pressures).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gil, Kountz, and Yamaguchi to include the initial pressure of the first vessel, the initial pressure of the second vessel, and the initial pressure of the third vessel are not equal as taught by Manousiouthakis with the motivation to control the temperature while filling the vehicle with hydrogen. 
Gil, Kountz, Manousiouthakis, and Yamaguchi do not teach:
Wherein the volume of the first vessel, the volume of the second vessel, and the volume of the third vessel are configured such that:
the volume of the first vessel, the volume of the second vessel, and the volume of the third vessel are equal;
alternatively, the volume of the first vessel, the volume of the second vessel, and the volume of the third vessel are not equal.
	Yamashita teaches a hydrogen supply method that has:
Wherein the volume of the first vessel, the volume of the second vessel, and the volume of the third vessel are configured such that:
alternatively, the volume of the first vessel and the volume of the second vessel are not equal (Paragraphs [0025-0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gil, Kountz, Manousiouthakis, and Yamaguchi to include the volume of the first vessel and the volume of the second vessel are not equal as taught by Yamashita with the motivation to downsize the system by having the station be compact.
It also would have been obvious to a person having ordinary skill in the art that the at least three vessels in Kountz can have different volumes as seen in Yamashita.  

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gil in view of Kountz in further view of Yamaguchi and Yamashita.
Regarding Claim 6:
Gil discloses:
	The initial pressure in the first vessel. 
Gil and Yamaguchi do not teach:
Wherein the initial pressure of the first vessel, the initial pressure of the second vessel, and the initial pressure of the third vessel are respectively 30% to 130% of a normal working pressure of the compressed gas storage system.
	Kountz teaches:
		At least three vessels (Paragraph [0022]).
Gil, Kountz, and Yamaguchi do not teach:
Wherein the initial pressure of the first vessel, the initial pressure of the second vessel, and the initial pressure of the third vessel are respectively 30% to 130% of a normal working pressure of the compressed gas storage system.
	Yamashita teaches:
Wherein the initial pressure of the first vessel and the initial pressure of the second vessel are respectively 30% to 130% of a normal working pressure of the compressed gas storage system (Paragraphs [0025-0027], the compressed gas storage system (9) is at 35MPa whereas the two tanks have an initial pressure of about 35MPa).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gil, Kountz, and Yamaguchi the initial pressure of the first vessel and the initial pressure of the second vessel are respectively 30% to 130% of a normal working pressure of the compressed gas storage system as taught by Yamashita with the motivation to downsize the system by having the station be compact.
However, Gil, Kountz, Yamashita, and Yamaguchi do not expressly disclose the initial pressure of the first vessel, the initial pressure of the second vessel, and the initial pressure of the third vessel are respectively 30% to 130% of a normal working pressure of the compressed gas storage system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Gil, Kountz, Yamaguchi, and Yamashita to have the initial pressure of the first vessel, the initial pressure of the second vessel, and the initial pressure of the third vessel are respectively 30% to 130% of a normal working pressure of the compressed gas storage system since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Gil, Kountz, Yamaguchi, and Yamashita would not operate differently with the claimed percentage of the nominal working pressure of the compressed gas storage system the device would function appropriately having the claimed percentage of the nominal working pressure of the compressed gas storage system. Further, applicant places no criticality on the range claimed, indicating simply that the percentage of the nominal working pressure of the compressed gas storage system “may” be within the claimed ranges (specification, Last Paragraph on page 12 to First two Paragraphs on page 13).

Regarding Claim 7:
Gil discloses:
	The initial pressure in the first vessel. 
Gil and Yamaguchi do not teach:
Wherein the initial pressure of the first vessel, the initial pressure of the second vessel, and the initial pressure of the third vessel are respectively 80% to 125% of a normal working pressure of the compressed gas storage system.
	Kountz teaches:
		At least three vessels (Paragraph [0022]).
Gil, Kountz, and Yamaguchi do not teach:
Wherein the initial pressure of the first vessel, the initial pressure of the second vessel, and the initial pressure of the third vessel are respectively 80% to 125% of a normal working pressure of the compressed gas storage system.
	Yamashita teaches:
Wherein the initial pressure of the first vessel and the initial pressure of the second vessel are respectively 80% to 125% of a normal working pressure of the compressed gas storage system (Paragraphs [0025-0027], the compressed gas storage system (9) is at 35MPa whereas the two tanks have an initial pressure of about 35MPa).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gil, Kountz, and Yamaguchi the initial pressure of the first vessel and the initial pressure of the second vessel are respectively 80% to 125% of a normal working pressure of the compressed gas storage system as taught by Yamashita with the motivation to downsize the system by having the station be compact.
However, Gil, Kountz, Yamashita, and Yamaguchi do not expressly disclose the initial pressure of the first vessel, the initial pressure of the second vessel, and the initial pressure of the third vessel are respectively 80% to 125% of a normal working pressure of the compressed gas storage system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Gil, Kountz, Yamaguchi, and Yamashita to have the initial pressure of the first vessel, the initial pressure of the second vessel, and the initial pressure of the third vessel are respectively 80% to 125% of a normal working pressure of the compressed gas storage system since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Gil, Kountz, Yamaguchi, and Yamashita would not operate differently with the claimed percentage of the nominal working pressure of the compressed gas storage system the device would function appropriately having the claimed percentage of the nominal working pressure of the compressed gas storage system. Further, applicant places no criticality on the range claimed, indicating simply that the percentage of the nominal working pressure of the compressed gas storage system “may” be within the claimed ranges (specification, Last Paragraph on page 12 to First two Paragraphs on page 13).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest piece of prior art is Gil in view of Kountz. 
Regarding Claim 8:
Gil disclose an apparatus for calculating a volume of a compressed gas storage vessel (11, Figure 2), the apparatus comprising:
The gas dispenser comprising a hose (8, Figure 2) and a test vessel (7, Figure 2) with known volume and initial pressure (Paragraph 2), and in an initial state, the first valve (9, Figure 2) is in a closed state (Paragraph [0030]);
opening the first valve (9, Figure 2) so that the first vessel is in communication with the compressed gas storage system (11, Figure 2), detecting a first pressure value when a pressure equilibrium state is reached between the vessel, the hose, and the compressed gas storage system, and then closing the first valve (Paragraph [0030]);
calculating the volume of the compressed gas storage system, and a pressure value of the compressed gas storage system in the initial state according to the volumes and initial pressures of the first vessels, the first pressure value and the second pressure value (Paragraphs [0041-0043] and [0069]).
Gil does not disclose:
A connecting module configured to establish a connection between the compressed gas storage system and a gas dispenser, the gas dispenser comprising a hose and at least three test vessels with known volume and initial pressure, the three test vessels being in communication with the compressed gas storage system via the hose, wherein the three test vessels include a first vessel, a second vessel, and a third vessel, wherein the first vessel is in communication with the hose via a first valve, the second vessel is in communication with the hose via a second valve, the third vessel is in communication with the hose via a third valve, and in an initial state, the first valve, the second valve, and the third valve are in a closed state;
a first pressure value obtaining module configured to open the first valve so that the first vessel is in communication with the compressed gas storage system, to detect a first pressure value of the first vessel, the hose and the compressed gas storage system when a pressure equilibrium state is reached between the first vessel, the gas pipe, and the compressed gas storage system, and then to close the first valve;
a second pressure value obtaining module configured to open the second valve so that the second vessel is in communication with the compressed gas storage system, to detect a second pressure value of the second vessel, the hose and the compressed gas storage system when a pressure equilibrium state is reached between the second vessel, the hose, and the compressed gas storage system, and then to close the second valve;
a third pressure value obtaining module configured to open the third valve so that the third vessel is in communication with the compressed gas storage system, and to detect a third pressure value of the third vessel, the hose and the compressed gas storage system when a pressure equilibrium state is reached between the third vessel, the hose, and the compressed gas storage system; and
a volume and pressure calculating module configured to calculate the volume of the compressed gas storage system, a volume of the hose, and a pressure value of the compressed gas storage system in the initial state according to the volumes and initial pressures of the first, second and third vessels, the first pressure value, the second pressure value, and the third pressure value.
Kountz teaches a method for quick filling a vehicle hydrogen storage vessel comprising:
Establishing a connection between the compressed gas storage system (21, Figure 1) and a gas dispenser (16, Figure 1), the gas dispenser comprising a hose (19, Figure 1), the at least three test vessels being in communication with the compressed gas storage system (Paragraph [0022]) via the hose (19, Figure 1), wherein the three test vessels include a first vessel, a second vessel, and a third vessel (Paragraph [0022], there are multiple vessels), wherein the first vessel is in communication with the hose (19, Figure 1) via a first valve (CV1, Figure 1), the second vessel is in communication with the hose (19, Figure 1) via a second valve (CV2, Figure 1), the third vessel is in communication with the hose (19, Figure 1) via a third valve (CV3, Figure 1);
opening the second valve so that the second vessel is in communication with the compressed gas storage system (Paragraph [0038]), 
opening the third valve so that the third vessel is in communication with the compressed gas storage system (Paragraph [0038]), 
calculating the volume of the compressed gas storage system, and a pressure value of the compressed gas storage system in the initial state according to the volumes and initial pressures of the first, second and third vessels, the first pressure value, the second pressure value, and the third pressure value (Paragraph [0014]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gil to include establishing a connection between the compressed gas storage system, a hose, at least three test vessels, the first valve, the second valve, the third valve, opening the second valve, and opening a third valve as taught by Kountz with the motivation to cascade fill the vehicle tank to determine its vessel capacity. 
It also would have been obvious to a person having ordinary skill in the art that the second and third valves are closed in the initial state as seen in Gil. 
	The prior art fails, does not disclose or make obvious:
The connecting module, a first pressure value obtaining module, a second pressure obtaining module, a third pressure obtaining module, and a volume and pressure obtaining module. 

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Macron (US 20110022337 A1) teaches a method of estimating the volume of a pressurized gas container comprising, at least three test vessels, a hose, calculation of a volume, and valves. 
Cohen (US 20120318403 A1) teaches a compressed gas dispensing system comprising three vessels, a compressed gas storage vessel, and valves. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753